

SEPARATION AGREEMENT




THIS AGREEMENT is made as of the 29th day of October, 2007 (the “Agreement
Date”), between Winland Electronics, Inc., a Minnesota corporation (the
“Company”), and Lorin Krueger (the “Employee”).


BACKGROUND:


A.  
The Employee and the Company are parties to an Employment Agreement dated
January 23, 2007 (the “Employment Agreement”) under which the Employee is
employed by the Company.  Under the terms of the Employment Agreement, Employee
is entitled to severance pay and benefits under certain circumstances including
the condition that he release the Company from legal claims in exchange for such
severance pay.



B.  
The Company believes that a leadership change is in the best interests of the
Company.



C.  
The Company wishes Employee to remain as CEO and Employee has agreed to remain
as CEO until January 2, 2008, at which time his resignation will be
effective.  The Company wishes Employee to remain as a director of the Company
and Employee desires to remain as a director until the expiration of his current
term on the day of the Company’s Annual Meeting of Shareholders in May 2008,
subject to the relevant provisions of this Agreement.



D.  
Employee and the Company have reached an agreement regarding the Employee’s
separation from the Company and desire to memorialize that agreement.





THE COMPANY AND THE EMPLOYEE AGREE AS FOLLOWS:


1.  
TERMINATION OF EMPLOYMENT. Employee's employment with the Company is terminated
effective as of the close of the Company’s business day on January 2, 2008 (the
“Termination Date”).



2.  
TRANSITION ISSUES.



a.  
Between the Agreement Date and the Termination Date (the “Transition”), Employee
will report to the Board of Directors of the Company or its designee (the
“Board”).  Employee agrees to perform agreed upon duties as assigned by the
Board, and assist and cooperate with the Board during the Transition, as
requested by the Board.  Such duties may include but are not limited to
assisting in (1) the search for a replacement CEO; (2) the transition of
responsibilities to the next CEO and/or an interim individual performing the CEO
function, to the extent one is chosen and begins employment prior to the
Termination Date; (3) continued development of strategy, budgets and planning
for 2008 operations; and (4) customer, investor and public relations.



b.  
During the Transition, Employee shall serve the Company faithfully and to the
best of his ability.  Except as approved in writing by the Board, which approval
shall not be unreasonably withheld, Employee shall devote his full business and
professional time, energy and diligence to the performance of his duties.



c.  
During the Transition, Employee shall receive the same compensation and benefits
to which he is entitled under the Employment Agreement.



d.  
It is understood and agreed that, subsequent to December 31, 2007, Employee
shall not be required to sign as an officer of the Company any documents or
representations for which he may be held personally liable, including but not
limited to any 10k, quarterly or 204 filings, Company checks or insurance
certificates,



3.  
PAYMENTS. In exchange for the promises, releases and agreements made by the
Employee in this Agreement and in full satisfaction of its obligations under the
Employment Agreement, absent rescission by Employee of this Agreement, the
Company will:



a.  
Pay Employee, on or before the close of business on January 3, 2008, a lump sum
of $196,625.00, equal to thirteen (13) months of Employee’s current base salary,
subject to required and authorized deductions and withholdings;



b.  
Continue to pay the Company’s ordinary share of premiums for six (6) calendar
months for Employee’s COBRA continuation coverage in the Company’s group
medical, dental and life insurance plans (as applicable), provided Employee
elects such continuation coverage and timely pays Employee’s share of such
premiums, if any;



c.  
Pay into Employee’s Health Savings Account (“HSA”) with the Company the
Company’s entire $2,500 contribution for 2008.  Said payment shall be made on
January 2, 2008, while Employee is still employed by Company, so that the
contribution may be used by Employee, in accordance with the applicable plan
documents, during 2008.



d.  
Pay to Employee the cash equivalent of all accrued, unused paid time off (“PTO”)
as of January 2, 2008 in the following manner: (1) prior to close of business on
January 2, 2008, while Employee is still employed by Company, Company shall pay
the first $3000 of this PTO (or, if that amount is not permitted by the HSA plan
documents, the maximum amount permitted thereby) into Employee’s HSA with the
Company; (2) prior to close of business on January 2, 2008, while Employee is
still employed by Company, Company shall pay as much of the PTO into Employee’s
flex spending account as is necessary to cover Employee’s share of his COBRA
contributions for the first six months of 2008 (or, if that amount is not
permitted by the plan documents, the maximum amount permitted thereby); (3)
prior to close of business on January 2, 2008, while Employee is still employed
by Company, Company shall pay as much of the remainder of this PTO as is
permitted by Company’s 401k plan documents into Employee’s 401k account with the
Company; and (4) any remainder of this PTO, after payments have been made in
accordance with the preceding subparts of this paragraph, shall be paid to
Employee on or before the close of business on January 3, 2008;



e.  
Pay into Employee’s 401k account with the Company, prior to the close of
business on January 2, 2008, while Employee is still employed by Company, the
full amount of the Company’s 401k matching contribution permitted by the 401k
plan documents;



f.  
Pay reasonable sums for and/or provide legal counsel and support as needed by
Employee in order to sell Company stock following the Termination Date, up to
$1000.  Prior to retaining and seeking reimbursement for independent counsel in
accordance with this provision, Employee will first contact the Company and
offer it the opportunity to provide the requested counsel and support.  If the
Company fails to provide or commit to said support within 48 business hours of
Employee’s request, Employee shall be free to retain independent counsel, and
Employee shall be reimbursed for related opinions and support provided by said
counsel.  While Employee is serving as a Director of the Company, he shall
receive from the Company, in this regard, the same legal counsel and support as
all other Directors, as well as the payment/assistance contemplated by this
subparagraph, to the extent necessary;



g.  
Reimburse Employee up to $1000 for professional fees (accounting, tax preparer
and/or legal) incurred by Employee in the preparation of his 2007 tax
return.  Said reimbursement shall be made by Company to Employee within thirty
(30) days of delivery of related receipts to Company; and



h.  
Reimburse Employee up to $5000 collectively for the following expenses: (1) 2008
Mankato Golf Club Social membership; (2) 2008 CEO Round Table membership; (3)
four Mankato State University hockey and basketball tickets for the 2007-08
seasons; and (4) career transition and/or personal coaching services.  Said
reimbursement shall be made by Company to Employee within thirty (30) days of
delivery of related receipts to Company.



4.
OTHER CONSIDERATIONS.  Also in exchange for the promises, releases and
agreements made by the Employee in this Agreement and in full satisfaction of
its obligations under the Employment Agreement, absent rescission by Employee of
this Agreement, the Company agrees:



 
a.
Employee shall remain a Director of the Company until the expiration of his
current term on the day of the Company’s Annual Meeting of Shareholders in May
2008, subject to removal under the same circumstances as all other Directors of
the Company.  Following the Termination Date, Employee shall be compensated for
his services in that role, including but not limited to the payment of fees,
expenses and memberships, consistent with payment made to all other non-employee
Directors of the Company.



 
b.
Subject to applicable laws, articles and bylaws, including but not limited to
any independece requirements, Employee shall become a non-voting,
non-independent member of the Company’s Audit and Governance Committees.



 
c.
To the extent Company shall seek or require Employee’s services following the
Termination Date, other than in his capacity as a Director, the Company shall
compensate Employee at a rate of $100 per hour, plus necessary expenses, for
said services.  Payment for these services shall be made by Company to Employee
within thirty (30) days of delivery an invoice to Company.



 
d.
Upon request by Employee, the Company agrees to sign and provide to Employee a
reference letter mutually agreeable to Employee and the Company.



 
e.
Employee shall be permitted to retain following the Termination Date his desktop
PC, his notebook PC, and his Palm Treo 700 cell phone (including its
number).  It is understood that Employee shall purge from each of these items,
in the presence of a Company representative, all of the Company’s confidential
information.



 
f.
It is understood and agreed that, notwithstanding any other provision of this
Agreement, the Company shall indemnify, defend and hold harmless Employee (to
the fullest extent permitted by law) from and against any and all claims made
against him as a result of and/or arising out of his service and/or tenure as an
officer and/or director of the Company, and/or as a trustee of the Company’s
401k plans, including but not limited to any and all SEC claims and/or
investigations.



5.
RELEASE OF CLAIMS.



 
a.
Specifically in consideration of the Company’s agreements described in
Paragraphs 3 and 4 of this Agreement, Employee, for himself and anyone who has
or obtains legal rights or claims through him, releases, agrees not to sue, and
forever discharges the Company (as defined below) from any and all manner of
claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorney’s fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, Employee has or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with Employee’s employment with the Company, or the termination of
that employment, or otherwise, and however originating or existing, from the
beginning of time through the date of Employee’s signing this Agreement.  As a
condition to receiving the consideration described in Paragraphs 3 and 4, on the
Termination Date, Employee shall reaffirm this release and the remaining
covenants under this Paragraph 5 effective as of the completion of the term of
his employment on that date by signing the Release attached hereto as Exhibit A.



 
b.
This release includes, without limiting the generality of the foregoing, any
claims Employee may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, invasion of
privacy, negligence, emotional distress, breach of contract, estoppel, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), violation of the United States Constitution, the Minnesota
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights Act, Minn. Stat. § 363.01 et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of
1976, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., any claim arising under Minn. Stat. Chapters 177 and 181, Minn.
Stat. § 176.82, and any claim for retaliation or discrimination based on sex,
race, color, creed, religion, age, national origin, marital status, sexual
orientation, disability, status with regard to public assistance or any other
protected class, or sexual or other harassment.  Employee hereby waives any and
all relief not provided for in this Agreement.



 
c.
Employee affirms that he has not caused or permitted, and to the full extent
permitted by law, will not cause or permit to be filed, any charge, complaint,
or action of any nature or type against the Company, including but not limited
to any action or proceeding raising claims arising in tort or contract, or any
claims arising under federal, state, or local laws.  If Employee files, or has
filed on his behalf, a charge, complaint, or action, Employee agrees that the
payments described above in Paragraphs 3 and 4 are in complete satisfaction of
any and all monetary claims in connection with such charge, complaint, or action
and Employee waives, and agrees not to take, any monetary award from such
charge, complaint, or action.



 
d.
Employee understands that he is not, by signing this Agreement, releasing or
waiving (1) any vested interest he may have in any 401(k), HSA or profit sharing
plan by virtue of his employment with the Company, (2) any rights or claims that
may arise after the Agreement is signed, (3) benefit continuation rights under
the Consolidated Omnibus Reconciliation Act or similar state law, (4) the right
to institute legal action for the purpose of enforcing the provisions of this
Agreement, (5) the right to apply for state unemployment compensation benefits,
(6) any rights or claims to receive the consideration described above in
Paragraph 3 and 4 (including the right to indemnification, as set forth in
paragraph 4.f), (7) any rights or claims to receive payments under Paragraph 11
below, or (8) the right to pursue any charge, complaint, or action that cannot
by law be waived by a private agreement such as this Agreement; however, by
signing this Agreement the Employee does waive, to the extent permitted by law,
the right to receive any monetary award from any such charge, complaint, or
action.



e.  
The “Company,” as used in this Paragraph and in this Separation Agreement, shall
mean the Company and its parent, subsidiaries, divisions, affiliated entities,
insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of the Company, in their official and individual capacities.



6.
EMPLOYEE'S ACKNOWLEDGMENTS.  Employee acknowledges and represents to the Company
that: (a) he understands that he has the right to consult with an attorney, and
that he has been advised by the Company to consult with an attorney, regarding
the meaning and effect of this Agreement; (b) he understands that he is entitled
to a period of twenty-one (21) calendar days from the date on which he receives
an unsigned copy of this Agreement in which to consider whether to sign this
Agreement, and that, having been advised of that entitlement, he may elect to
sign this Agreement at any time prior to the expiration of that time period; (c)
he has read this Agreement and understands its consequences; (d) he has
determined to execute this Agreement of his own free will; (e) the amounts that
the Company will pay him under this Agreement constitute fair and adequate
consideration for the promises, releases and agreements made by him in this
Agreement; and (f) in the absence of this Agreement, he would not be entitled to
the amounts that the Company will pay him under this Agreement.



7.
RIGHTS TO RESCIND. The Company and the Employee hereby acknowledge that the
Employee has the rights described in this Paragraph 7.



 
a.
The Employee has the right to rescind this Agreement under the Age
Discrimination in Employment Act.  To be effective, such a rescission must be
made by written notice delivered to the Company within seven (7) days following
the date of this Agreement or sent to the Company by certified mail, return
receipt requested, postmarked within seven (7) days following the date of this
Agreement.



 
b.
The Employee has the right to rescind this Agreement under the Minnesota Human
Rights Act.  To be effective, such a rescission must be made by written notice
delivered to the Company within fifteen (15) days following the date of this
Agreement or sent to the Company by certified mail, return receipt requested,
postmarked within fifteen (15) days following the date of this Agreement.



The address to which notice of a rescission under this Paragraph 7 is to be
delivered or sent is:  Thomas J. de Petra, 14433 Enclave Ct. NW, Prior Lake, MN
55372.


 
8.
EMPLOYMENT AGREEMENT.



 
a.
For the avoidance of doubt in that regard, nothing contained in this Separation
Agreement will terminate, extinguish or in any manner limit any right, privilege
or benefit which the Company has under the Employment Agreement (including,
without limitation, Article 5 of the Employment Agreement) and each provision of
the Employment Agreement under which the Company has any right, privilege or
benefit (including, without limitation, Article 5 of the Employment Agreement)
will continue in full force and effect in accordance with its terms.



 
b.
Without limiting anything contained in Paragraph 8(a) above, and in order to
induce the Company to enter into this Separation Agreement, Employee hereby
reaffirms his obligations under Article 5 of the Employment Agreement.



 
c.
For the avoidance of any doubt in that regard, the payment to be made to the
Employee under Paragraph 3 above is in lieu of any payment which may be due the
Employee under the Employment Agreement in connection with or by reason of the
termination of the Employee’s employment with the Company, and the release made
and given by the Employee in Paragraph 5 above includes within its scope any
claim that the Employee may have to any payment under the Employment Agreement
in connection with or by reason of the termination of the Employee’s employment
with the Company, other than as set forth in this Agreement.



9.
CONFIDENTIALITY. The Employee on the one hand, and the Company on the other,
will not disclose the terms of this Agreement to any person without the prior
written consent of the party; provided, however, that (a) they may disclose the
terms of this Agreement to their legal counsel, their accounting and tax
advisors, the Employee’s spouse and the Employee’s other immediate family
members, (b) they may disclose the terms of this Agreement if and to the extent
that the Employee is compelled to do so by an order issued by a court of
competent jurisdiction, (c) they may disclose the amount paid to them under this
Agreement to the United States Internal Revenue Service, the Minnesota
Department of Revenue and the Minnesota Department of Economic Security, (d) the
Employee may disclose the terms of this Agreement to any coach or counselor
contemplated by paragraph 3.h of this Agreement, and (e) the Employee may
disclose the terms of this Agreement as required to satisfy his duties and
obligations as the CEO of the Company prior to the Termination Date; and (f) the
Company disclose the terms of this Agreement to the SEC or other agencies or
persons who have a real, documented need to know its terms.



10.
COMMUNICATIONS WITH CUSTOMERS AND OTHERS.  Company and Employee agree that they
will communicate a mutually agreeable message regarding Employee’s termination
from the Company and the Transition to all third parties.  The parties agree to
develop such message no later than any public announcement or communication
regarding Employee’s departure from the Company.  The parties agree that they
shall not disparage or defame each other in any respect or make any disparaging
comments concerning the employment relationship between them.  As to the
Company, this applies to its officers, agents and directors, who specifically
will not disparage Employee's professional reputation; and as to Employee this
relates to comments about any officer, director or employee of the Company.
These obligations do not apply so as to preclude government-mandated reports,
court orders, or otherwise as required by law.



11.
MISCELLANEOUS PAYMENTS TO EMPLOYEE.  Upon verification of the amount and
validity of such expenses which shall occur promptly after Employee provides the
pertinent information, the Company will reimburse the Employee for any expenses
incurred by the Employee during his employment with the Company, and for which
the Employee has not already been reimbursed, provided that the Employee
provides the Company reasonable documentation of such expenses and complies with
the Company’s expense reimbursement procedures.



12.
GOVERNING LAW. This Agreement will be construed and enforced in accordance with
the laws of the State of Minnesota (without regard to the laws of such state
which concern conflicts of laws), and any proceedings relating to the
interpretation or the enforcement of this Agreement will be brought in federal
or state courts located in Minnesota.



13.
ENTIRE AGREEMENT AND BINDING EFFECT.  This Separation Agreement contains the
entire agreement and understanding of the Company and the Employee with regard
to the subject matter addressed herein.  The parties agree that they have not
relied upon any verbal or written representations in entering into this
Agreement, other than as set forth herein.  This Agreement shall be binding on
the parties and their respective heirs, successors and assigns.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the day and year first above written.




                                                            WINLAND ELECTRONICS,
INC.



       
Date:  October 29, 2007
By:
/s/  Thomas J. de Petra       Thomas J. de Petra          Its Chairman of the
Board          


       
 
By:
/s/ Lorin E. Krueger       Lorin E. Krueger                  

 

--------------------------------------------------------------------------------


 
EXHIBIT A - RELEASE


For good and valuable consideration, the sufficiency of which is acknowledged,
Lorin Krueger (“Employee”), for himself and anyone who has or obtains legal
rights or claims through him, releases, agrees not to sue, and forever
discharges Winland Electronics, Inc. (“the Company”) from any and all manner of
claims, demands, actions, causes of action, administrative claims, liability,
damages, claims for punitive or liquidated damages, claims for attorney’s fees,
costs and disbursements, individual or class action claims, or demands of any
kind whatsoever, Employee has or might have against them or any of them, whether
known or unknown, in law or equity, contract or tort, arising out of or in
connection with Employee’s employment with the Company, or the termination of
that employment, or otherwise, and however originating or existing, from the
beginning of time through the date of Employee’s signing this Agreement.


This release includes, without limiting the generality of the foregoing, any
claims Employee may have for wages, bonuses, commissions, penalties, deferred
compensation, vacation pay, separation benefits, defamation, invasion of
privacy, negligence, emotional distress, breach of contract, estoppel, improper
discharge (based on contract, common law, or statute, including any federal,
state or local statute or ordinance prohibiting discrimination or retaliation in
employment), violation of the United States Constitution, the Minnesota
Constitution, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
the Minnesota Human Rights Act, Minn. Stat. § 363.01 et seq., Title VII of the
Civil Rights Act, 42 U.S.C. § 2000e et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of
1976, 29 U.S.C. § 1001 et seq., the Family and Medical Leave Act, 29 U.S.C. §
2601 et seq., any claim arising under Minn. Stat. Chapters 177 and 181, Minn.
Stat. § 176.82, and any claim for retaliation or discrimination based on sex,
race, color, creed, religion, age, national origin, marital status, sexual
orientation, disability, status with regard to public assistance or any other
protected class, or sexual or other harassment.  Employee hereby waives any and
all relief not provided for in the Separation Agreement.


Employee affirms that he has not caused or permitted, and to the full extent
permitted by law, will not cause or permit to be filed, any charge, complaint,
or action of any nature or type against the Company, including but not limited
to any action or proceeding raising claims arising in tort or contract, or any
claims arising under federal, state, or local laws.  If Employee files, or has
filed on his behalf, a charge, complaint, or action, Employee agrees that the
payments described in Paragraphs 3 and 4 of the Separation Agreement are in
complete satisfaction of any and all monetary claims in connection with such
charge, complaint, or action and Employee waives, and agrees not to take, any
monetary award from such charge, complaint, or action.


Employee understands that he is not, by signing this Exhibit A - Release,
releasing or waiving (1) any vested interest he may have in any 401(k), HSA or
profit sharing plan by virtue of his employment with the Company, (2) any rights
or claims that may arise after the Agreement is signed, (3) benefit continuation
rights under the Consolidated Omnibus Reconciliation Act or similar state law,
(4) the right to institute legal action for the purpose of enforcing the
provisions of this Agreement, (5) the right to apply for state unemployment
compensation benefits, (6) any rights or claims to receive the consideration
described above in Paragraphs 3 and 4 of the Separation Agreement (including the
right to indemnification, as set forth in Paragraph 4.f. of the Separation
Agreement), (7) any rights or claims to receive payments under Paragraph 11 of
the Separation Agreement, or (8) the right to pursue any charge, complaint, or
action that cannot by law be waived by a private agreement such as the
Separation Agreement or this Exhibit A - Release.  However, by signing this
Exhibit A – Release, the Employee does waive, to the extent permitted by law,
the right to receive any monetary award from any such charge, complaint, or
action.


The “Company,” as used in this Exhibit A – Release, shall mean the Company and
its parent, subsidiaries, divisions, affiliated entities, insurers, and its and
their present and former officers, directors, shareholders, trustees, employees,
agents, attorneys, representatives and consultants, and the successors and
assigns of each, whether in their individual or official capacities, and the
current and former trustees or administrators of any pension or other benefit
plan applicable to the employees or former employees of the Company, in their
official and individual capacities.


Employee acknowledges and represents to the Company that: (a) he understands
that he has the right to consult with an attorney, and that he has been advised
by the Company to consult with an attorney, regarding the meaning and effect of
this Agreement; (b) he understands that he is entitled to a period of twenty-one
(21) calendar days from the date on which he receives an unsigned copy of this
Exhibit A - Release in which to consider whether to sign this Exhibit A -
Release, and that, having been advised of that entitlement, he may elect to sign
this Exhibit A - Release at any time prior to the expiration of that time
period; (c) he has read this Exhibit A - Release and understands its
consequences; (d) he has determined to execute this Exhibit A - Release of his
own free will; (e) the amounts that the Company has paid him under the
Separation Agreement constitute fair and adequate consideration for the
promises, releases and agreements made by him in this Exhibit A - Release; and
(f) in the absence of the Separation Agreement, he would not be entitled to the
amounts that the Company will pay him under the Separation Agreement.


The Company and the Employee hereby acknowledge that the Employee has the rights
described as follows:


 
a.
The Employee has the right to rescind the Separation Agreement under the Age
Discrimination in Employment Act.  To be effective, such a rescission must be
made by written notice delivered to the Company within seven (7) days following
the date of this Exhibit A - Release or sent to the Company by certified mail,
return receipt requested, postmarked within seven (7) days following the date of
this Exhibit A - Release.



 
b.
The Employee has the right to rescind the Separation Agreement under the
Minnesota Human Rights Act.  To be effective, such a rescission must be made by
written notice delivered to the Company within fifteen (15) days following the
date of this Exhibit A - Release or sent to the Company by certified mail,
return receipt requested, postmarked within fifteen (15) days following the date
of this Exhibit A - Release.



The address to which notice of a rescission under this paragraph is to be
delivered or sent is: Thomas J. de Petra, 14433 Enclave Ct. NW, Prior Lake, MN
55372.





       
Date:  January 2, 2008
By:
        Lorin E. Krueger                   
